SEC. File Nos.333-157162 811-22277 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. 2 (X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.2 (X) AMERICAN FUNDS MONEY MARKET FUND (Exact Name of Registrant as Specified in Charter) 333 SouthHope Street, Los Angeles, California 90071-1406 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(213) 486-9200 MICHAEL J.
